DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3,5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Publication No. 2006/0198570 A1; hereinafter Ogawa) in view of Hussell et al. (U.S. Patent No. 10,453,827 B1; hereinafter Hussell).
	With respect to claim 1, Ogawa discloses a device comprising: a hybridized device [1] having a top surface and a bottom surface; a packaging substrate [6] comprising a conductive electrode [20] in an opening on a top surface of the packaging substrate (see ¶[0061]), the conductive electrode thermally coupled to the bottom surface of the hybridized device (See ¶[0059]); a plurality of conductive contacts [18] on the top surface of the packaging substrate; and a plurality of conductive connectors [10A-10D] and [20] electrically coupled between the top surface of the hybridized device and the top surface of the packaging substrate (See Figure 1-2).	Ogawa fails to explicitly disclose a metal slug for the conductive electrode. 	In the same field of endeavor, Hussell teaches a metal slug for the conductive electrode of a wiring board (See Column 11, lines 4-19). 	The implementation of a metal slug for the conductive lines of a wiring board 
	With respect to claim 2, the combination of Ogawa and Hussell discloses wherein the hybridized device comprises a silicon backplane [3] and a monolithic array on the silicon backplane, the monolithic array comprising a plurality of light-emitting segments [4D] (See Ogawa Figure 1).
	With respect to claim 3, the combination of Ogawa and Hussell discloses wherein the silicon backplane comprises a plurality of drivers [4A-4B], one of the plurality of drivers being electrically coupled to provide a drive current to one or a subset of the plurality of light-emitting segments (See Ogawa Figure 1)
	With respect to claim 5, the combination of Ogawa and Hussell discloses a layer of a thermally conductive metal material between a top surface of the metal inlay and the bottom surface of the hybridized device (see Ogawa ¶[0059])
	With respect to claim 6, the combination of Ogawa and Hussell discloses wherein the metal inlay comprises a single body of a copper material embedded in the packaging substrate (See Ogawa ¶[0090]).
	With respect to claim 7, the combination of Ogawa and Hussell discloses wherein the plurality of conductive contacts on the top surface of the packaging substrate are interfaces to an external control board (See Ogawa ¶[0041])
	With respect to claim 10, the combination of Ogawa and Hussell discloses at least one metallization layer on the top surface of the packaging substrate electrically .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Publication No. 2006/0198570 A1; hereinafter Ogawa) in view of Hussell et al. (U.S. Patent No. 10,453,827 B1; hereinafter Hussell) as applied to claim 2 above, and further in view of in view of Vasylyev (U.S. Publication No. 2017/0254518 A1) 
	With respect to claim 4, the combination of Ogawa and Hussell fails to disclose wherein the plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart.	In the same field of endeavor, Vasylyev teaches wherein the plurality of light-emitting segments comprises at least 20,000 light-emitting segments spaced 20 µm or less apart (see ¶[0112]).	The implementation of a large format LED array as taught by Vasylyev allows for a high resolution imaging and still regulate heat flux density (See Vasylyev ¶[0115]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (U.S. Publication No. 2006/0198570 A1; hereinafter Ogawa) in view of Hussell et al. (U.S. Patent No. 10,453,827 B1; hereinafter Hussell) as applied to claim 2 above, and further in view of in view of Tamaki et al. (U.S. Publication No. 2015/0340569 A1; hereinafter Tamaki)
	With respect to claim 8, the combination of Ogawa and Hussell fails to disclose a light-blocking encapsulant covering the plurality of conductive connectors.
	With respect to claim 9, the combination of Ogawa, Hussell and Tamaki discloses wherein the light-blocking encapsulant is one of silicone or epoxy with a carbon filler (See Tamaki ¶[0064]).
Claim(s) 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al. (U.S. Publication No. 2019/0131208 A1; hereinafter Feichtinger) in view of Hussell et al. (U.S. Patent No. 10,453,827 B1; hereinafter Hussell).
	With respect to claim 11, Feichtinger discloses a device comprising: a heat sink [4] having a top surface; a control board [5] having a top surface and a bottom surface and defining an opening [5a] (see Figure 4), the bottom surface of the control board being thermally coupled to the top surface of the heat sink; a light-emitting device package [1,2,3] at least partially in the opening in the control board, the light-emitting device package comprising a hybridized device [1,2] on a top surface of a packaging substrate [3] and a plurality of conductive contacts on the top surface of the packaging substrate (See ¶[0062]), a bottom surface of the packaging substrate being thermally coupled to the top surface of the heat sink (see Figure 4; coupled via [6b]); and a plurality of conductive connectors electrically coupled between the top surface of the 
	In the same field of endeavor, Hussell teaches a metal slug [150] in an opening on the top surface of the packaging substrate (See Column 11, lines 4-19). 	The implementation of a metal slug for the conductive lines of a wiring board allows for proper thermal and electric conductivity through the substrate structure (See Hussell Column 11, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 12, the combination of Feichtinger and Hussell discloses wherein: the heat sink further comprises a metal inlay in an opening on a top surface of the heat sink, and a bottom surface of the metal slug is thermally coupled to a top surface of the second metal inlay (see Feichtinger ¶[0024-0025] and Hussell Column 11, lines 4-19).
	With respect to claim 13, the combination of Feichtinger and Hussell discloses wherein the plurality of conductive connectors are one of wires, ribbon wires and flexible circuits (See Feichtinger ¶[0032])
	With respect to claim 15, the combination of Feichtinger and Hussell discloses wherein the light-emitting package further comprises a plurality of other conductive connectors electrically coupled between a top surface of the hybridized device and the packaging substrate (see Feichtinger ¶[0062] and ¶[0085]).

	Feichtinger fails to explicitly disclose a metal slug in an opening on the top surface of the packaging substrate.
	In the same field of endeavor, Hussell teaches a metal slug [150] in an opening on the top surface of the packaging substrate (See Column 11, lines 4-19). 	The implementation of a metal slug for the conductive lines of a wiring board allows for proper thermal and electric conductivity through the substrate structure (See Hussell Column 11, lines 4-19). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 17, Feichtinger discloses wherein: the control board further comprises a metal inlay in an opening on the top surface of the control board, and a bottom surface of the metal slug is thermally coupled to a top surface of the second metal inlay (see ¶[0008], ¶[0020], ¶[0024-0025] and Hussell Column 11, lines 4-19).

	With respect to claim 20, the combination of Feichtinger and Hussell discloses wherein the light-emitting package further comprises a plurality of other conductive connectors electrically coupled between a top surface of the hybridized device and the packaging substrate (see Feichtinger ¶[0062] and ¶[0085]).
Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feichtinger et al. (U.S. Publication No. 2019/0131208 A1; hereinafter Feichtinger) in view of Hussell et al. (U.S. Patent No. 10,453,827 B1; hereinafter Hussell) as applied to claim 11 and 16 above, and further in view of Ogawa et al. (U.S. Publication No. 2006/0198570 A1; hereinafter Ogawa) and Vasylyev (U.S. Publication No. 2017/0254518 A1) 
	With respect to claim 14, the combination of Feichtinger and Hussell fails to disclose wherein the hybridized device comprises a silicon backplane and a monolithic array on the silicon backplane, the monolithic array comprising 20,000 or more light-emitting segments spaced 20 µm or less apart, and the silicon backplane comprising a separate driver for each of the 20,000 or more light-emitting segments or for each of a subset of the 20,000 or more light-emitting segments.	In the same field of endeavor, Ogawa teaches wherein the hybridized device comprises a silicon backplane [3] and a monolithic array on the silicon backplane [4D] (See Figure 1), and the silicon backplane comprising a separate driver [4a-4b] for each of the light emitting segments (see Figure 1). 
	With respect to claim 19, the combination of Feichtinger and Hussell fails to disclose wherein the hybridized device comprises a silicon backplane and a monolithic array on the silicon backplane, the monolithic array comprising 20,000 or more light-emitting segments spaced 20 µm or less apart, and the silicon backplane comprising a separate driver for each of the 20,000 or more light-emitting segments or for each of a subset of the 20,000 or more light-emitting segments.
	In the same field of endeavor, Ogawa teaches wherein the hybridized device comprises a silicon backplane [3] and a monolithic array on the silicon backplane [4D] (See Figure 1), and the silicon backplane comprising a separate driver [4a-4b] for each of the light emitting segments (see Figure 1). 	Furthermore, Vasylyev teaches the monolithic array comprising 20,000 or more light-emitting segments spaced 20 µm or less apart (see ¶[0112]).	The implementation of a hybridized device with the silicon backplane and monolithic array as taught by Ogawa allows for high speed electrical signal transmission .

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan (U.S. Publication No. 2015/0214194 A1) discloses an LED device with heat sink
Lee (U.S. Publication No. 2013/0307016 A1) discloses an LED device with heat sink
Chen (U.S. Publication No. 2009/0159905 A1) discloses an LED device with heat sink
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN HAN/Primary Examiner, Art Unit 2818